184 Pa. Super. 658 (1957)
Commonwealth
v.
Young, Appellant.
Superior Court of Pennsylvania.
Argued September 30, 1957.
November 12, 1957.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
A. Leon Higginbotham, Jr., with him Harvey M. Schmidt, Clifford Scott Green and Norris, Schmidt, Green, Harris & Higginbotham, for appellant.
Juanita Kidd Stout, Assistant District Attorney, with her Thomas M. Reed, Assistant District Attorney, James N. Lafferty, First Assistant District Attorney, and Victor H. Blanc, District Attorney, for appellee.
OPINION BY ERVIN, J., November 12, 1957:
This was an appeal from a summary conviction of disorderly conduct under the Act of June 3, 1953, P.L. *659 272, § 1, 19 PS § 1189. The court below, after hearing the matter de novo, entered an order of judgment dismissing the appeal. The defendant took the present appeal. There should have been a finding that the defendant was guilty or not guilty and sentence should then have been imposed. Com. v. Peacock, 118 Pa. Super. 168, 179 A. 907; Com. v. Brenneman, 172 Pa. Super. 198, 92 A.2d 894. With the record in this state, Judge WEINROTT suggested to counsel for the defendant that the appeal be withdrawn and that a new trial be granted, after which an appropriate finding would be made and sentence imposed. Counsel for the defendant did not withdraw the appeal.
Judgment reversed with a procedendo.